As Filed with the Securities and Exchange Commission on November 10, 2011 REGISTRATION NO. 2-79141 811-03563 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 45 To Registration Statement on Form N-3 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 46 To Registration Statement on Form N-3 MONEY MARKET VARIABLE ACCOUNT (Exact Name of Registrant) SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) (Name of Depositor) One Sun Life Executive Park Wellesley Hills, Massachusetts 02481 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number: (800) 752-7219 Sandra M. DaDalt, Assistant Vice President and Senior Counsel Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park SC 2335 Wellesley Hills, Massachusetts 02481 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) of Rule 485 R on December 2, 2011 pursuant to paragraph (b) of Rule 485 £ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 £ on (date) pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: R this post-effective amendment designates a new effective date for a previously filed post-effective amendment. No filing fee is due because an indefinite amount of securities is deemed to have been registered in reliance on Section 24(f) of the Investment Company Act of 1940. Title of Securities Being Registered: Flexible Premium Deferred Variable Annuity Contract. Pursuant to Rule 485 (b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 45 is to delay the effective date of the Post-Effective Amendment No. 44, which was filed on or about September 13, 2011. The Parts A, B and C of Post-Effective Amendment No. 44 are hereby incorporated by reference and this amendment does not delete or supersede any other prospectus or information that is part of the registration statement. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf, in the Town of Wellesley Hills, and Commonwealth of Massachusetts on this 10th day of November, 2011. MONEY MARKET VARIABLE ACCOUNT (Registrant) SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) (Depositor) By:/s/Westley V. Thompson* Westley V. Thompson President, SLF U.S. *By: /s/ Sandra M. DaDalt Sandra M. DaDalt Assistant Vice President and Senior Counsel As required by the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities with the Depositor, Sun Life Assurance Company of Canada (U.S.), and on the dates indicated. SIGNATURE TITLE DATE /s/ Westley V. Thompson* President, SLF U.S. and Director November 10, 2011 Westley V. Thompson (Principal Executive Officer) /s/ Larry R. Madge Senior Vice President and Chief Financial Officer November 10, 2011 Larry R. Madge and Treasurer and Director (Principal Financial Officer) /s/ Michael K. Moran Vice President and Principal Accounting Officer November 10, 2011 Michael K. Moran (Principal Accounting Officer) *By: /s/ Sandra M. DaDalt Attorney-in-Fact for: November 11, 2011 Sandra M. DaDalt Scott M. Davis, Director Stephen L. Deschenes, Director * Sandra M. DaDalt has signed this document on the indicated date on behalf of the above Directors for the Depositor pursuant to powers or attorney duly executed by such persons and a resolution of the Board of Directors authorizing use of powers of attorney for Officer signatures. Resolution of the Board of Directors is incorporated herein by reference to Post-Effective Amendment No. 42 to the Registration Statement of Sun Life of Canada (U.S.) Variable Account F on Form N-4, File No. 333-83516, filed April 27, 2011). Powers of attorney are incorporated herein by reference to Post-Effective Amendment No. 44 to the Registration Statement on Form N-3, File No. 002-79141, filed September 13, 2011. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Boston and The Commonwealth of Massachusetts on the 10th day of November2011. MONEY MARKET VARIABLE ACCOUNT (Registrant) By: MARIA F. DIORIODWYER * Name: Maria F. DiOrioDwyer Title: President As required by the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities with the Registrants indicated on November 10, 2011. SIGNATURE TITLE J. KERMIT BIRCHFIELD* Chairman J. Kermit Birchfield MARIA F. DIORIODWYER* President (Principal Executive Officer) Maria F. DiOrioDwyer JOHN M. CORCORAN* Principal Financial Officer and John M. Corcoran Principal Accounting Officer ROBERT C. BISHOP* Member of the Boards of Managers Robert C. Bishop FREDERICK H. DULLES* Member of the Boards of Managers Frederick H. Dulles DAVID D. HORN* Member of the Boards of Managers David D. Horn MARCIA A. KEAN* Member of the Boards of Managers Marcia A. Kean RONALD G. STEINHART* Member of the Boards of Managers Ronald G. Steinhart Member of the Boards of Managers Haviland Wright *By: SUSAN S. NEWTON Name: Susan S. Newton as Attorney-in-fact Executed By Susan S. Newton on behalf of those indicated pursuant to a Power of Attorney; incorporated herein by reference to Post-Effective Amendment No. 44 to the Registration Statement on Form N-4, File No. 002-79141, filed September 13, 2011
